DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12 are allowed over the prior art of record. Among those, claim 1 is the only independent claim.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of the record includes Otsuka et at. (US 2018/0201744; “Otsuka”) and Mii et al. (US 2015/0376377; “Mii”).
Otsuka teaches a stretched film made of a polyamide resin composition includes a structural unit derived from diamine and a structural unit derived from dicarboxylic acid, wherein 50% by mole or more of the structural unit derived from diamine is derived from xylylenediamine, and 50% by mole or more of the structural unit derived from dicarboxylic acid is derived from a straight-chain aliphatic dicarboxylic acid having 4 to 20 carbon atoms (para [0018], [0022][0023]. Otsuka does not teach or suggest adjusting the concentration of phosphorus atoms, an alkali metal, and an alkaline earth metal contained in the polyamide resin, or adjusting the number average molecular weight of the semi-aromatic polyamide resin to arrive at a semi-aromatic polyamide resin satisfy the Equation (1) requirements as instantly claimed. 
Mii teaches a polyamide resin blend comprising a semi-aromatic polyamide resin and a phosphorus-based flame retardant (para [0013]).  Mii teaches its polyamide resin is suitable to be used in molding and for making molded articles (para [0001] [0024]). However, Mii does not teach its polyamide resin blend is suitable for making film. Mii does not teach or suggest adjusting the concentration of phosphorus atoms, an alkali metal, and an alkaline earth metal contained in the polyamide resin, or adjusting the number average molecular weight of the semi-aromatic polyamide resin to arrive at a semi-aromatic polyamide resin satisfy the Equation (1) requirements as instantly claimed. 
The prior art references of record, alone or in combination, do not teach or fairlysuggest an easily tearable film in the specific manner as instantly claimed (in claim 1), of which the easily tearable film is stretched, and the film is made of a specific polyamide resin blend comprising a semi-aromatic polyamide resin A and an aliphatic polyamide resin B in the specific amounts as recited.  In particular, the semi-aromatic polyamide resin must satisfy the specific material requirements in combination as so defined, in that, the semi-aromatic polyamide resin is constituted of a diamine-derived constituent unit and a dicarboxylic acid-derived constituent unit; 60 mol% or more of the diamine-derived constituent units are derived from metaxylylenediamine; 60 mol% or more of the dicarboxylic acid-derived constituent units are derived from an up-linear aliphatic dicarboxylic acid having from 4 to 10 carbons.  In addition, the semi-aromatic polyamide resin must satisfy the specific Equation (1) condition as recited (i.e., <60), which Equation is defined by a set of parameters including molar concentration of phosphorus atoms (which is the molar concentration of phosphorus atoms of a phosphoric acid-related compound contained in the semi-aromatic polyamide resin), total molar concentration of alkali metal atoms, total molar concentration of alkaline earth metal atoms, and Mn (which is the number average molecular weight of the semi-aromatic polyamide resin).  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YAN LAN/Primary Examiner, Art Unit 1782